DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Notice to Applicant
In response to Examiner’s Non-Final Rejection of 01/28/2022, Applicant, on 04/28/2022, amended claims. Claims 1-20 are pending in this application and have been rejected below. Claims 1, 3-4, 10, 12, 16, and 18 have been amended.
Response to Amendment
Applicant’s amendments are received and acknowledged.

Response to Arguments - 35 USC § 101

Applicant’s arguments with respect to the 35 USC 101 rejections have been fully considered, but they are not persuasive. The Examiner also notes the signals per se rejection is maintained below as well.
The Applicant argues that the claims do not fall under certain methods of organizing human activity nor mental processes, further stating that the claims are not directed towards the recited examples with regards to human activity and further states that obtaining data is not a process performed in the human mind.  The Applicant further points to MPEP 2106.04(a)(2)(II)(B) to provide evidence the claims are not directed to advertising, marketing, or sales activities.
The Examiner finds the arguments unpersuasive. The claims recite the abstract idea of determining purchase histories are in a device history. This concept falls under both certain methods of organizing human activity as well as mental processes (i.e. pen and paper).  While the Applicant points to the MPEP examples, these are merely exemplary and not an all-inclusive statement. Determining the purchase history under the broadest reasonable interpretation is considered a sales activity. The additional element of obtaining data is rejected below as “apply it” on a general purpose computer and further qualifies as insignificant extra-solution activity (MPEP 2106.05(g) Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011)). Comparing data to purchase histories is a process capable of being performed in the human mind, while obtaining the data is an additional element and rejected below.
The Applicant further points to the limitations regarding, “wherein the temporal location data for the user device is determined based at least in part on a location beacon within a local store communicating with the user device via a short-range communication technology” and  The Applicant states these are not processes capable of being performed in the human mind.
The Examiner finds the argument unpersuasive. The user device, location beacon, and communicating via a short range communication technology are all additional elements. These elements amounts to no amount to no more than generally linking the use of a judicial exception to a particular technological environment or field of use (MPEP 2106.05(h)) and/or are adding insignificant extra-solution activity to the judicial exception (MPEP 2106.05(g).
The Applicant further contends that rejection does not provide an explanation as to why the recitations are directed to an exception and therefore the rejection should be withdrawn.
The Examiner disagrees. The 101 analysis can be seen in each of the prior Office Actions and provides a breakdown of each step and further identifies each additional element. The additional elements are further rejected under Steps 2A – Prong 2 and Steps 2B.
The Applicant further contends that Claim 16 is not directed towards non-transitory medium further citing paragraph [0081] stating the “communication storage medium” and variations thereof does not include waves or signals per se and/or communication media.
The Examiner disagrees.  While the Specification does states computer storage medium does not include waves… However, the claim itself recites “computer-readable storage media having computer executable instructions,” which directly correlates to the specification in paragraph [0080] “By way of example, and not limitation, computer-readable media may include any available computer storage media or communication media that can be accessed by the computer system 600.   Communication media includes computer-readable instructions, data structures, program modules, or other data in a modulated data signal such as a carrier wave or other transport mechanism and includes any delivery media. The term "modulated data signal" means a signal that has one or more of its characteristics changed or set in a manner as to encode information in the signal. By way of example, and not limitation, communication media includes wired media such as a wired network or direct-wired connection, and wireless media such as acoustic, RF, infrared and other wireless media. Combinations of the any of the above should also be included within the scope of computer-readable media.”  The Examiner suggests amending the claim to recite non-transitory computer-readable media. 
The Examiner further notes that while the Applicant does attempt to exclude signals per se in paragraph [0081], however, the paragraph contradicts paragraph [0080] as quoted above.  The Specification recites (c)ombinations of the any of the above should also be included within the scope of computer-readable media. The combinations above within the paragraph do include modulated data signals,  wireless media, RF, acoustic, etc. 
The 101 Rejection is updated and maintained below (including the signals per se rejection).

Response to Arguments - 35 USC § 103

Applicant’s arguments with respect to the 35 USC 103 rejections have been fully considered, but they are not persuasive.
The Applicant argues that Howe does not teach the limitations of Claim 1 stating Howe merely teaches a processing server configured to identify e-commerce transactions… The Applicant further argues that Paradise merely teaches non-transaction data.
The Examiner respectfully disagrees. Howe teaches the claim limitations as recited such as obtaining data from a user device associated with a customer, obtaining device usage data, etc. Further detail can be seen below in the 103 Rejection. Further the Examiner disagrees with the claim that Paradise merely teaches non-transaction data. The Examiner notes that Paradise teaches the use of transaction as well as non-transactional data. (See Paradise, [0034]; The mobile device 105 may be programmed with an application program to communicate with a server 130 to capture events and transactions representing the user's interaction with the product 110 and, if desired, facilitate the purchase of products such as product 110).
The Applicant further argues that Howe does not teach:

    PNG
    media_image1.png
    177
    577
    media_image1.png
    Greyscale

While the Examiner does not necessarily agree that Howe (in combination) does not teach the amended limitation, Paradise more clearly teaches the claim as amended. Howe in view of Paradise is now relied upon to teach the limitation. See Paradise paragraphs [0054-0066, 0069, and 0008]. For further detail refer to the 103 Rejection below.
The Applicant further argues that Howe does not teach: wherein the point-of-sale system is prompted to provide the point-of-sale data to the product competition assessment system in response to the point-of-sale system receiving a notification that the user device is no longer within the local store. The Applicant further argues that Carlson does not teach the limitation.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As noted in the rejection above, The Examiner is relying on Howe to disclose providing point-of-sale data including purchase history as a responsive action, which is disclosed in paragraph [0051-52, 0030, and Fig. 1]. The Examiner relies on Carlson to teach sending a notification in response to leaving the store as disclosed in paragraph [0027].
The 103 Rejection is updated and maintained below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without reciting significantly more.
	Regarding Claims 1, 10, and 16:
	Step One - First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, claim 1 is directed to a method which is a statutory category and claim 10 is directed towards an article of manufacture. Claim 16 is directed to a non-statutory subject matter. For the purposes of compact prosecution, Claim 16 is being alternatively considered as an article of manufacture for Step One. Claim 16 is further rejected below as “signal per se.” See MPEP 2106.03.
Step 2A, Prong One – Claims 1, 10, and 16 recites a series of steps for assessing competition of products:
…, by a product competition assessment…, temporal location… for a user device associated with a customer, wherein the temporal location data for the… is determined based at least in part on…, and wherein the temporal location data identifies a local store and a time period in which the customer was located at the local store; 
wherein the… executing on the user device begins collecting the device usage data in response to the user device being located at the local store at the time period of the temporal location data
…, by the product competition assessment…., device usage… corresponding to the customer using the user device during the time period in which the customer was located at the local store; 
…, by the product competition assessment…, point-of-sale… from a point-of-sale system associated with the local store, wherein the point-of-sale system is prompted to provide the point-of-sale data to the product competition assessment… in response to the point-of-sale system… that the… is no longer within the local store, and wherein the point-of-sale data comprises a purchase history associated with the customer during the time period in which the customer was located at the local store; 
wherein the device usage data is associated with an item,
determining, by the product competition assessment…, whether the purchase history identifies an item also identified in the device usage data. As drafted, this is, under its broadest reasonable interpretation, within the Abstract idea groupings of “Mental processes—concepts performed in the human mind” (observation, evaluation, judgment, opinion) and “Certain methods of organizing human activity” — commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
Step 2A, Prong Two - This judicial exception is not integrated into a practical application. The claims utilizes a system of at least a processor, obtaining data, memory, user device, location beacon, communicating with a user device, short range communication technology, device usage application, keyboard input, voice control input, camera input, output resulting, and a computer readable medium. Obtaining data is adding insignificant extra-solution activity to the judicial exception (MPEP 2106.05(g) Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011)). The user device, short range communication technology, and a device usage application no amount to no more than generally linking the use of a judicial exception to a particular technological environment or field of use (MPEP 2106.05(h)) and/or are adding insignificant extra-solution activity to the judicial exception (MPEP 2106.05(g). The remaining additional elements are performing the steps would be no more than mere instructions to apply the exception using a generic computer component. See MPEP 2106.05(f). Accordingly, the additional elements would not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim also fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, and/or an additional element applies or uses the judicial  exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  See 84 Fed. Reg. 55. At this time, the claim is directed to an abstract idea.
Step 2B - The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Obtaining data is adding insignificant extra-solution activity to the judicial exception – mere data gathering. The user device, short range communication technology, and a device usage application no amount to no more than generally linking the use of a judicial exception to a particular technological environment or field of use (MPEP 2106.05(h)) and/or are adding insignificant extra-solution activity to the judicial exception (MPEP 2106.05(g). As discussed above with respect to integration of the abstract idea into a practical application, the remaining additional elements are just “apply it” on a computer. (See MPEP 2106.05(f) – Mere Instructions to Apply an Exception – “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 235).  The specification further supports the “apply it” analysis as seen below: 
[0076]		 The computer system 600 includes a processing unit 602, a memory 604, one or more user interface devices 606, one or more input/output ("I/O") devices 608, and one or more network devices 610, each of which is operatively connected to a system bus 612. The bus 612 enables bi-directional communication between the processing unit 602, the memory 604, the user interface devices 606, the I/O devices 608, and the network devices 610. 
[0077] 		The processing unit 602 may be a standard central processor that performs arithmetic and logical operations, a more specific purpose programmable logic controller ("PLC"), a programmable gate array, or other type of processor known to those skilled in the art and suitable for controlling the operation of the computer system 600. Processing units are generally known, and therefore are not described in further detail herein.
	Regarding Claims 2, 11, and 17, the claims further narrows the abstract idea by determining purchase history identify the item in device usage data.
	Regarding Claims 3, 12, and 18, the claims further narrows the abstract idea by determining purchase history identify the item in device usage data and that the item was purchased.
	Regarding Claims 4-7 and 13, the claims further narrows the abstract idea by specifying constraints surrounding the application.
	Regarding Claim 8, 14, and 19, the claims further narrows the abstract idea by specifying the data be encrypted.
	Regarding Claims 9, 15, and 20, the claims further narrows the abstract idea by specifying the data being decrypted.
The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment.  See 84 Fed. Reg. 55. Viewed individually or as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.
Examiner concludes that the additional elements in combination fail to amount to significantly more than the abstract idea based on findings that each element merely performs the same function(s) in combination as each element performs separately. The claim is not patent eligible.
Claim 16 that recites “A computer-readable storage medium having computer-executable instructions that, when executed by a processor, cause the processor to perform operations…”
“[C]omputer readable storage medium” includes both transitory (software per se) and non-transitory. A claim whose broadest reasonable interpretation (BRI) covers both statutory and non-statutory embodiments embraces subject matter that is not eligible for patent protection and therefore is directed to non-statutory subject matter. Such claims fail the first step of the Eligibility analysis (Step 1: NO) and should be rejected under 35 U.S.C. 101, for at least this reason. 
The specification includes several relevant paragraphs: [0080] “By way of example, and not limitation, computer-readable media may include any available computer storage media or communication media that can be accessed by the computer system 600.   Communication media includes computer-readable instructions, data structures, program modules, or other data in a modulated data signal such as a carrier wave or other transport mechanism and includes any delivery media. The term "modulated data signal" means a signal that has one or more of its characteristics changed or set in a manner as to encode information in the signal. By way of example, and not limitation, communication media includes wired media such as a wired network or direct-wired connection, and wireless media such as acoustic, RF, infrared and other wireless media. Combinations of the any of the above should also be included within the scope of computer-readable media” and [0081] “Computer storage media includes volatile and non-volatile, removable and non-removable media implemented in any method or technology for storage of information such as computer-readable instructions, data structures, program modules, or other data. Computer storage media includes, but is not limited to, RAM, ROM, Erasable …, or any other medium which can be used to store the desired information and which can be accessed by the computer system 600. In the claims, the phrase "computer storage medium" and variations thereof does not include waves or signals per se and/or communication media.” (Emphasis added.)
Applicants are entitled to be their own lexicographer, however a definition set forth in the specification that is different from the ordinary and customary meaning must by clearly set forth with reasonable clarity, deliberateness and precision so as to give one of ordinary skill in the art has notice of the change in meaning (see MPEP 2111.01). The present application does not satisfy the requirement of “reasonable clarity, deliberateness and precision” to qualify as a definition as it includes optional and exemplary language (e.g. “may be”, “can be”, and “but is not limited to”). Moreover, the specification expressly includes examples that under the BRI include a transitory medium: [0080] “By way of example, and not limitation, computer-readable media may include any available computer storage media or communication media that can be accessed by the computer system 600.   Communication media includes computer-readable instructions, data structures, program modules, or other data in a modulated data signal such as a carrier wave or other transport mechanism and includes any delivery media….Combinations of the any of the above should also be included within the scope of computer-readable media.”
While the specification includes an attempt at a disclaimer “In the claims, the phrase "computer storage medium" and variations thereof does not include waves or signals per se and/or communication media” (emphasis added). This phrasing is not clear, deliberate or precise. 
Therefore the specification fails to redefine the term computer readable medium to exclude all interpretations that include signal per se (such as a software application storing executable instructions) with sufficient clarity, deliberateness, and precision. Therefore, Claim 16 is rejected under 35 U.S.C. 101 as covering non-statutory subject matter. See MPEP 2106.03. 
The office recommends amending the claims so that they recite “non-transitory computer readable medium.”
For more information on 101 rejections, see MPEP 2106, January 2019 Guidance at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3, 8-12, and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howe (US 20140358741 A1) in view of Paradise (US 20120158482 A1), and Carlson et al. (US 20190333113 A1).
Regarding Claims 1, 10, and 16, Howe teaches obtaining, by a product competition assessment system comprising a processor, temporal location data for a user device associated with a customer, [wherein the temporal location data for the user device is determined based at least in part on a location beacon within a local store communicating with the user device via a short-range communication technology], and wherein the temporal location data identifies a local store and a time period in which the customer was located at the local store; (See Howe, [0026]; The processing server 114 may identify the location of the mobile device 106 at the time of the financial transaction to be within a geographic area 108 corresponding to the visiting merchant 104. The processing server 114 may also identify that the financial transaction does not involve the visiting merchant 104, and thus identify the financial transaction as indicative of showrooming).
obtaining, by the product competition assessment system, point-of-sale data from a point-of-sale system associated with the local store, wherein the point-of-sale system is prompted to provide the point-of-sale data to the product competition assessment system [in response to the point-of-sale system receiving a notification that the user device is no longer within the local store], wherein the point-of-sale data comprises a purchase history associated with the customer during the time period in which the customer was located at the local store; and (See Howe, [0037-38]; FIG. 3 illustrates the transaction database 210 of the processing server 114. The transaction database 210 may be configured to store a plurality of transaction data entries 302, illustrated in FIG. 3 as transaction data entries 302a, 302b, and 302c….Each transaction data entry 302 may include data related to a financial transaction including at least a timestamp 304 and a merchant identifier 306. In some embodiments, each transaction data entry 302 may further include at least one of: an account identifier 308, a geographic location 310, and product information 312. The timestamp 304 may be a time and/or date at which the related financial transaction was conducted and further see Howe, [0047];  In another embodiment, the transmitting unit 206 may transmit the aggregated data in response to a received request for characteristic data).
determining, by the product competition assessment system, whether the purchase history identifies the item also identified in the device usage data. (See Howe, [0051-52]; In the example illustrated in FIG. 5B, the processing unit 204 may identify a nearby merchant (e.g., the visiting merchant 104) for each identified transaction data entry 302 matched to a location data entry 502. The processing unit 204 may then identify if the identified nearby merchant 512 for each of the matched data entries 516 corresponds to the purchasing merchant 110 involved in the financial transaction…. The processing unit 204 may thus identify those two transactions as indicative of showrooming, where the consumer 102 visited the visiting merchant 104 of Retail Store, but then, while still at Retail Store, used their mobile device 106 to purchase presumably previewed products from Amazon.com. During the transaction that was conducted with Game Shop at 8:12 PM, the mobile device 106 of the consumer 102 was identified at a location corresponding to Game Shop, and thus would be determined as not indicative of showrooming. The processing unit 204 may then store the matched data entries 516 for the two transactions identified as being indicative of showrooming into the showroom database 214 and further see Howe, [0030]; The processing server 114 may include a receiving unit 202. The receiving unit 202 may be configured to receive data, such as transaction data, location data, characteristic data, etc. from one or more sources. The receiving unit 202 may be configured to communicate with one or more networks, such as the network 112, and via one or more protocols, as will be apparent to persons having skill in the relevant art. The receiving unit 202 may receive, for example, location information, which may be stored, by a processing unit 204, in a location database 208 of the processing server 114). Further the Examiner notes that in Fig. 1 provides visual representation of the system (element 116) receiving information from the network (element 112) from the visiting merchant (element 104). The Examiner notes that the system of Howe takes the usage information from the mobile device (user device) and compares to the merchant’s transaction data (POS data). The system compares the transaction data from the merchant to the usage data of the phone to match location as seen in Figure 5b, Game Stop example. 
While Howe teaches the product competition assessment aspects such as temporal location data and obtaining data from a user device, Howe does not specify the use of an application to collect usage data. However, Howe in view of the analogous art of Paradise (i.e. in-store customer interaction) does teach: obtaining, by the product competition assessment system, from a device usage application executing on the user device, device usage data corresponding to interactions between the customer and the user device to access data associated with an item via a network during the time period in which the customer was located at the local store, wherein the interactions between the customer and the user device are collected by the device usage application and comprise input provided by the customer to the user device including keyboard input, voice control input, camera input, and output resulting from the interactions; (See Paradise, [0032]; Various embodiments of the invention related to methods and systems for enabling the implementation of various "in-store" purchase options, as well as the capture of information related to purchases and non-purchases alike. While specific examples may vary, certain implementations provide an application that may be downloaded to or come as a native application on a consumer mobile device that enables consumers to indicate if and why a purchase may not be consummated, provide delivery checkout instructions, and compare prices and other transaction details across multiple merchants, all while remaining in the store and further see Paradise [0054-66]; Non-limiting examples of data that may captured using various location-aware, data capture, networking and social networking features of smartphones include the following: [0055] when (date, time) a user enters a store and which store they are at; [0056] when and how often a user scans an item; [0057] access to and providing product info about an item; [0058] access to and providing user and professional reviews about an item; [0059] which review was viewed last prior to a purchase or non-purchase event; [0060] the addition of an item to a shopping cart; [0061] the removal of an item from a cart; [0062] the addition of an item to a cart previously removed from a cart or scanned but never added; [0063] the amount of time between events (linger time); [0064] the purchase of an item; [0065] quantities of items purchased for a current visit and as compared to previous visits; and [0066] when the user leaves the store) and further see Paradise, [0069]; Exemplary mobile device 105 and exemplary server 440 may have one or more input and output devices. These devices can be used, among other things, to present a user interface and/or communicate (e.g., via a network) with other devices or computers. Examples of output devices that can be used to provide a user interface include printers or display screens for visual presentation of output and speakers or other sound generating devices for audible presentation of output. Examples of input devices that can be used for a user interface include keyboards, and pointing devices, such as mice, touch pads, and digitizing tablets. As another example, a computer may receive input information through speech recognition or in other audible format and further see Paradise, [0008]; The product information is then displayed on a display of the mobile device. An event in the retail establishment representing a decision by the consumer not to purchase the product is identified, and the event information is transmitted from the mobile device to the purchase server).
wherein the device usage application executing on the user device begins collecting the device usage data in response to the user device being located at the local store at the time period of the temporal location data; (See Paradise, [0028]; FIG. 2 is a flow chart illustrating a process for capturing in-store behaviors of consumers using a mobile device to assist them with their shopping in accordance with various embodiments of the invention and further see Paradise, [0036]; For example, upon entering a particular store, the mobile device may recognize the store based on the name of a server or wireless network, or based on the user's GPS coordinates. With such information, the device may request all product information for that store such that when the user scans an item the information is readily available).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the device application to collect usage data and features as taught by as taught by Paradise in order to better serve customers and allow the customer to inquire about products within a location and further provide added service to the customer. (See Paradise, [0036]; the device may request all product information for that store such that when the user scans an item the information is readily available. In some cases, only a subset of the product data is sent to the device, based, for example, on which products are most popular, the purchasing habits of the particular user or similar users, etc.).
While Howe/Paradise teaches temporal data associated with a customer as well as temporal data being associated with a store, Howe/Paradise does not appear to further teach: wherein the temporal location data for the user device is determined based at least in part on a location beacon within a local store communicating with the user device via a short-range communication technology. However, Howe/Paradise in view of the analogous art of Carlson (i.e. customer tracking) does teach the amended limitation. (See Carlson, [0028]; In one embodiment, location data may be collected from multiple parties/sources. First party data may be collected via mobile application's SDK, website location tracking, location data collected from social media sites, known location points from in-store purchases, as well as data collected from Wi-Fi APs and BLE beacons transmitted by BLE transceiver of the user device or BLE scanning device used by the user).
While Howe/Paradise teaches providing point-of-sale data including purchase history as a responsive action as seen above, neither appears to further teach the use of a notification the user is no longer in the store. However, Howe/Paradise in view of Carlson does teach: wherein the point-of-sale system is prompted to provide the point-of-sale data to the product competition assessment system in response to the point-of-sale system receiving a notification that the user device is no longer within the local store, (See Carlson, [0027]; In one embodiment, the system 102 may produce notifications while the user arrives at a store, leaves the store, interacts with various personnel, and views a product. Further, the system 102 may provide analytics and reports on whether an interaction, both digital and physical, led to a desired outcome for the user resulting in a purchase and leaving with a positive emotional reaction). The Examiner notes that Howe/Paradise is relied upon for teaching collecting the data while Carlson teaches the responsive action from the user no longer being in the store. The combination of references teaches wherein the point-of-sale system is prompted to provide the point-of-sale data to the product competition assessment system in response to the point-of-sale system receiving a notification that the user device is no longer within the local store.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated location tracking features as taught by Carlson in order to better understand a user’s response to specific and/or behavior while in a store. (See Carlson, [0007]; Movements of the user may be tracked by at least one of access point connected with the user device, Global Positioning Sensor (GPS) in the user device, Bluetooth Low Energy (BLE) transceiver of the user device, BLE scanning device, and information provided by mobile network operator of the user device. In an embodiment, a MAC address of the user device may be utilized as a unique identity of the user or as a Universally Unique Identifier (UUID) of the user device. Further, the user's activities may be tracked by determining the user's physiological and psychological characteristics. The user's physiological and psychological characteristics may include in-application behaviour, audio-visual data captured using the user device, biometric parameters captured from the user device or external devices connected to the user device, and emotional response data during the user's activities).
Further regarding Claims 10 and 16. Howe/Paradise/Carlson further teaches processor, memory, and computer readable storage medium. Howe further teaches these limitations: (See Howe, [0068-69]; Processor device 804 may be a special purpose or a general purpose processor device. The processor device 804 may be connected to a communication infrastructure 806, such as a bus, message queue, network, multi-core message-passing scheme, etc. The network may be any network suitable for performing the functions as disclosed herein and may include a local area network (LAN), a wide area network (WAN), a wireless network (e.g., WiFi), a mobile communication network, a satellite network, the Internet, fiber optic, coaxial cable, infrared, radio frequency (RF), or any combination thereof. Other suitable network types and configurations will be apparent to persons having skill in the relevant art. The computer system 800 may also include a main memory 808 (e.g., random access memory, read-only memory, etc.), and may also include a secondary memory 810.… For example, if the removable storage drive 814 is a floppy disk drive, the removable storage unit 818 may be a floppy disk. In one embodiment, the removable storage unit 818 may be non-transitory computer readable recording media)
Regarding Claim 2, 11, and 17. Howe/Paradise/Carlson further teaches further comprising in response to determining, by the product competition assessment system, that the purchase history does not identify the item also identified in the device usage data; and notifying, by the product competition assessment system, the local store that the item was not purchased at the local store. (See Howe, [0026]; The processing server 114 may identify the location of the mobile device 106 at the time of the financial transaction to be within a geographic area 108 corresponding to the visiting merchant 104. The processing server 114 may also identify that the financial transaction does not involve the visiting merchant 104, and thus identify the financial transaction as indicative of showrooming and further see Howe, [0028]; The processing server 114 may aggregate the data regarding transactions indicative of showrooming and may transmit the aggregated data to the visiting merchant 104 (e.g., via the network 112)). The Examiner notes that the system informs the merchant of “showrooming” (i.e. item was not purchased at local store). The information is then transmitted to the merchant (i.e. notifying).
Regarding Claim 3, 12, and 18. While Howe/Paradise/Carlson teaches: further comprising in response to determining, by the product competition assessment system, that the purchase history does identify the item also identified in the device usage data, providing, by the product competition assessment system, a notification to the local store that the customer interacted, in some capacity, with the data associated with the item via the network during the time period in which the customer was located at the local store.  (See Paradise, [0032]; Various embodiments of the invention related to methods and systems for enabling the implementation of various "in-store" purchase options, as well as the capture of information related to purchases and non-purchases alike. While specific examples may vary, certain implementations provide an application that may be downloaded to or come as a native application on a consumer mobile device that enables consumers to indicate if and why a purchase may not be consummated, provide delivery checkout instructions, and compare prices and other transaction details across multiple merchants, all while remaining in the store and further see Paradise, [0033]; FIG. 1 illustrates an exemplary operating environment 100 in which a mobile device 105 (e.g., a mobile telephone, personal digital assistant, smartphone, or other handheld device such as an iPhone or Android-based device) may be used to purchase a product 110 from a retail establishment, in accordance with some embodiments of the present disclosure and further see Paradise, [0034]; When a user of mobile device 105 intends to purchase a product 110 in a retail establishment, the user may use the image acquisition component 115 of the mobile device 105 to obtain an image that includes the product's UPC label 120 or other information identifying the product 110. The mobile device 105 may be programmed with an application program to communicate with a server 130 to capture events and transactions representing the user's interaction with the product 110 and, if desired, facilitate the purchase of products such as product 110 and further see Fig. 3). The Examiner notes that the mobile device communicating the purchase with the server in the retail establishment is interpreted as a notification to the store.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the device application to collect usage data and features as taught by as taught by Paradise in order to better serve customers and allow the customer to inquire about products within a location and further provide added service to the customer. (See Paradise, [0036]; the device may request all product information for that store such that when the user scans an item the information is readily available. In some cases, only a subset of the product data is sent to the device, based, for example, on which products are most popular, the purchasing habits of the particular user or similar users, etc.).
Regarding Claims 9, 15, and 20. Howe/Paradise/Carlson further teaches decrypting, by the product competition assessment system, the device usage data and the point-of-sale data to match the customer to the purchase history without exposing the personally identifiable information associated with the customer. (See Howe, [0021]; In other embodiments, encryption may be used. For example, personally identifiable information (e.g., an account number) may be encrypted (e.g., using a one-way encryption) such that the processing server 114 may not possess the PII or be able to decrypt the encrypted PII and further see Howe, [0052]; The processing unit 204 may thus identify those two transactions as indicative of showrooming, where the consumer 102 visited the visiting merchant 104 of Retail Store, but then, while still at Retail Store, used their mobile device 106 to purchase presumably previewed products from Amazon.com. During the transaction that was conducted with Game Shop at 8:12 PM, the mobile device 106 of the consumer 102 was identified at a location corresponding to Game Shop, and thus would be determined as not indicative of showrooming. The processing unit 204 may then store the matched data entries 516 for the two transactions identified as being indicative of showrooming into the showroom database 214). The Examiner notes the system of Howe can encrypt and decrypt PII data and further matches the consumer to the transaction data.
Regarding Claim 8, 14, and 19. Howe/Paradise/Carlson further teaches, wherein the device usage data and the point-of- sale data are encrypted to obfuscate personally identifiable information associated with the customer. (See Howe, [0021]; Personally identifiable information (PII)--PII may include information that may be used, alone or in conjunction with other sources, to uniquely identify a single individual. Information that may be considered personally identifiable may be defined by a third party, such as a governmental agency… In other embodiments, encryption may be used. For example, personally identifiable information (e.g., an account number) may be encrypted (e.g., using a one-way encryption) such that the processing server 114 may not possess the PII or be able to decrypt the encrypted PII).
	Claim(s) 4-7 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howe (US 20140358741 A1) in view of Paradise (US 20120158482 A1), Carlson et al. (US 20190333113 A1), and Saba et al. (US 20180349800 A1).
Regarding Claim 4. Howe/Paradise/Carlson in view of Saba further teaches: wherein the device usage application records the input to the user device provided by the customer. (See Saba, [0032]; In some embodiments, the online system 104 may also obtain information associated with usage of the user device 102 from the third party application 106 (e.g., through one or more requests from the third party application 106). The Examiner notes that receiving the usage would be indicative of the application storing the history/inputs. The Examiner further notes that while Saba does teach a device application, Paradise is more explicitly teaches the application.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the application features as taught by Saba because as taught by Saba, [0085-86]; “it has also proven convenient at times, to refer to these arrangements of operations as modules, without loss of generality. The described operations and their associated modules may be embodied in software, firmware, hardware, or any combinations thereof… Any of the steps, operations, or processes described herein may be performed or implemented with one or more hardware or software modules, alone or in combination with other devices.” The system of Saba allows for greater versatility in how the method can be implemented by allowing many different variations and configurations.
Regarding Claim 5. Howe/Paradise/Carlson in view of Saba further teaches: wherein the device usage application comprises a software application. (See Saba, [0015]; In another embodiment, the user device 102 interacts with the online system 104, third party application 106, and/or first party application 108 through an application programming interface (API) running on a native operating system of the user device 102, such as IOS® or ANDROID™. The user device 102 may be used by a plurality of different users 110 (e.g., user A, user B, user C, etc. and further see Saba, [0085]; Furthermore, it has also proven convenient at times, to refer to these arrangements of operations as modules, without loss of generality. The described operations and their associated modules may be embodied in software, firmware, hardware, or any combinations thereof)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the application features as taught by Saba because as taught by Saba, [0085-86]; “it has also proven convenient at times, to refer to these arrangements of operations as modules, without loss of generality. The described operations and their associated modules may be embodied in software, firmware, hardware, or any combinations thereof… Any of the steps, operations, or processes described herein may be performed or implemented with one or more hardware or software modules, alone or in combination with other devices.” The system of Saba allows for greater versatility in how the method can be implemented by allowing many different variations and configurations.
Regarding Claim 6. Howe/Paradise/Carlson in view of Saba further teaches: wherein the device usage application comprises an operating system application. (See Saba, [0015]; In another embodiment, the user device 102 interacts with the online system 104, third party application 106, and/or first party application 108 through an application programming interface (API) running on a native operating system of the user device 102, such as IOS® or ANDROID™. The user device 102 may be used by a plurality of different users 110 (e.g., user A, user B, user C, etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the application features as taught by Saba because as taught by Saba, [0085-86]; “it has also proven convenient at times, to refer to these arrangements of operations as modules, without loss of generality. The described operations and their associated modules may be embodied in software, firmware, hardware, or any combinations thereof… Any of the steps, operations, or processes described herein may be performed or implemented with one or more hardware or software modules, alone or in combination with other devices.” The system of Saba allows for greater versatility in how the method can be implemented by allowing many different variations and configurations.
Regarding Claim 7. Howe/Paradise/Carlson in view of Saba further teaches: wherein the device usage application comprises is implemented in a firmware of the user device. (See Saba, [0085]; Furthermore, it has also proven convenient at times, to refer to these arrangements of operations as modules, without loss of generality. The described operations and their associated modules may be embodied in software, firmware, hardware, or any combinations thereof).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the application features as taught by Saba because as taught by Saba, [0085-86]; “it has also proven convenient at times, to refer to these arrangements of operations as modules, without loss of generality. The described operations and their associated modules may be embodied in software, firmware, hardware, or any combinations thereof… Any of the steps, operations, or processes described herein may be performed or implemented with one or more hardware or software modules, alone or in combination with other devices.” The system of Saba allows for greater versatility in how the method can be implemented by allowing many different variations and configurations.
Regarding Claims 13. Howe/Paradise/Carlson in view of Saba further teaches: wherein the device usage data comprises one of a software application, a firmware of the user device, or an operating system of the user device. (See Saba, [0015]; In another embodiment, the user device 102 interacts with the online system 104, third party application 106, and/or first party application 108 through an application programming interface (API) running on a native operating system of the user device 102, such as IOS® or ANDROID™. The user device 102 may be used by a plurality of different users 110 (e.g., user A, user B, user C, etc. and further see Saba, [0085]; Furthermore, it has also proven convenient at times, to refer to these arrangements of operations as modules, without loss of generality. The described operations and their associated modules may be embodied in software, firmware, hardware, or any combinations thereof)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the application features as taught by Saba because as taught by Saba, [0085-86]; “it has also proven convenient at times, to refer to these arrangements of operations as modules, without loss of generality. The described operations and their associated modules may be embodied in software, firmware, hardware, or any combinations thereof… Any of the steps, operations, or processes described herein may be performed or implemented with one or more hardware or software modules, alone or in combination with other devices.” The system of Saba allows for greater versatility in how the method can be implemented by allowing many different variations and configurations.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY L GUNN whose telephone number is (571)270-1728.  The examiner can normally be reached on Monday - Friday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.L.G./Examiner, Art Unit 3624                                                                                                                                                                                                        





/MEHMET YESILDAG/Primary Examiner, Art Unit 3624